DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to the remarks received on 10 December 2020. Claims 14-34 are pending. 
Examiner’s Note
The examiner notes applicant’s observation that the previous office action’s double patenting rejection inadvertently omitted claims 25-34 due to typographical error. This note confirms that the previous double patenting rejection should be considered to apply to claims 14-34.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the references of record teach or properly suggest a method for printing three dimensional parts via an additive manufacturing system comprising “ . . . providing a part material having a first glass transition temperature; providing a support material having a base resin and a dispersed resin that is substantially immiscible with the base resin, wherein at least one of the base resin and the dispersed resin is substantially miscible with the part material and has a second glass transition temperature within about 10°C of first glass transition temperature of the part material; heating a chamber of the additive manufacturing system to at least 185°C. . . .”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743